In re Associated Catholic Charities; Catholic Mutual Relief Soc./AM; — Defendant(s); *227applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 93CW-2254; Parish of Orleans, Civil District Court, Div. “C”, No. 92-15696.
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court transferring the entire case to the 24th Judicial District Court, Parish of Jefferson, is reinstated.
CALOGERO, C.J., and KIMBALL, J., would deny the writ.
DENNIS, J., not on panel.